Name: Council Decision (EU) 2016/77 of 18 January 2016 confirming the position taken on behalf of the European Union within the 10th Ministerial Conference of the World Trade Organization as regards export competition and development issues
 Type: Decision
 Subject Matter: competition;  trade policy;  economic conditions;  trade;  economic policy;  international trade;  tariff policy;  world organisations;  agricultural activity
 Date Published: 2016-01-23

 23.1.2016 EN Official Journal of the European Union L 16/23 COUNCIL DECISION (EU) 2016/77 of 18 January 2016 confirming the position taken on behalf of the European Union within the 10th Ministerial Conference of the World Trade Organization as regards export competition and development issues THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100 and 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union attaches paramount importance to the functioning and progressive strengthening of the multilateral trading system. In this regard, whilst the Union had aimed for a comprehensive outcome in relation to the Doha Round at the 10th Ministerial Conference of the World Trade Organization (WTO) in Nairobi, WTO Members only reached consensus on a more limited set of issues: export competition in agriculture and development issues of particular interest to those WTO Members recognised as least-developed countries (LDCs). (2) Disciplining the use of agricultural export support measures is a long-standing request from many WTO Members interested in providing a level playing field for traders and is a key element of the Doha Round. The aim of the Union at the 10th Ministerial Conference of the WTO was to achieve a comprehensive and balanced outcome with regard to all forms of export support in agriculture (i.e. export subsidies, export credits, agricultural exporting state trading enterprises and food aid), not limited to export subsidies only, in line with the WTO's draft agricultural modalities (TN/AG/W/4/Rev.4) as updated by the joint proposal of the Union and a number of countries dated 16 November 2015 (JOB/AG/48). (3) Development is at the heart of the Doha Round of trade negotiations and several issues, including the implementation of preferential treatment in favour of LDC service-suppliers, preferential rules of origin for LDCs and cotton, have been the subject of active negotiations in the WTO. (4) The Decision on preferential rules of origin for least-developed countries taken at the ninth Ministerial Conference of the WTO in Bali (WT/MIN(13)/42) provides that preferential rules of origin should be as transparent, simple and objective as possible. The proposal submitted by the LDC Group (JOB/TNC/53) aimed at achieving binding outcomes in all the areas covered by that Decision. Taking into account the Union's existing unilateral scheme concerning preferential rules of origin, at the 10th Ministerial Conference of the WTO the Union supported those outcomes, which do not go beyond the current ambitious set of preferential rules in the Union and are binding for all WTO Members. (5) The position taken on behalf of the Union within the 10th Ministerial Conference of the WTO as regards export competition and development issues needs to be confirmed, HAS ADOPTED THIS DECISION: Article 1 The position taken on behalf of the Union within the 10th Ministerial Conference of the WTO regarding the WTO Decisions on export competition (WT/MIN(15)/45) and development issues (WT/MIN(15)/46, WT/MIN(15)/47, WT/MIN(15)/48) is hereby confirmed. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 January 2016. For the Council The President A.G. KOENDERS